UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-07470 EAGLE SERIES TRUST (Exact name of Registrant as Specified in Charter) 880 Carillon Parkway St. Petersburg, FL 33716 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (727) 567-8143 SUSAN L. WALZER, PRINCIPAL EXECUTIVE OFFICER 880 Carillon Parkway St. Petersburg, FL 33716 (Name and Address of Agent for Service) Copy to: KATHY KRESCH INGBER, ESQ. K&L Gates LLP 1treet, NW Washington, D.C.20006 Date of fiscal year end: October 31 Date of reporting period: July 31, 2013 Item 1. Schedule of Investments Investment Portfolios (UNAUDITED) | 07.31.2013 EAGLE INTERNATIONAL STOCK FUND COMMON STOCKS—94.0% Shares Value Australia—7.4% Amcor Ltd. Arrium Ltd. Commonwealth Bank of Australia CSL Ltd. Insurance Australia Group Ltd. McMillan Shakespeare Ltd. National Australia Bank Ltd. Suncorp Group Ltd. Belgium—0.7% Barco N.V. KBC Groep N.V. Bermuda—0.3% Catlin Group Ltd. Britain—14.4% 3i Group PLC Associated British Foods PLC AstraZeneca PLC Barclays PLC Barratt Developments PLC* Bellway PLC Diageo PLC DS Smith PLC easyJet PLC HSBC Holdings PLC Lloyds Banking Group PLC* National Grid PLC Taylor Wimpey PLC Tesco PLC Thomas Cook Group PLC* Vodafone Group PLC WPP PLC China—0.3% China Minzhong Food Corp. Ltd.* Denmark—4.0% Coloplast A/S, Class B GN Store Nord A/S Novo Nordisk A/S, Class B Topdanmark A/S* Tryg A/S Finland—0.2% Huhtamaki OYJ France—12.2% AXA S.A. BNP Paribas Cie Generale des Etablissement Michelin Credit Agricole S.A.* European Aeronautic Defence and Space Co. N.V. Ipsen S.A. Lafarge S.A. L'Oreal S.A. Renault S.A. Sanofi Societe Generale S.A. Technicolor S.A.* Teleperformance Total S.A. UBISOFT Entertainment* Vivendi S.A. Germany—11.7% Allianz SE Bayer AG Commerzbank AG* Deutsche Bank AG Deutsche Lufthansa AG* E.ON SE freenet AG* Fresenius SE & Co. KGaA HeidelbergCement AG Muenchener Rueckversicherungs AG Volkswagen AG Guernsey—0.2% Resolution Ltd. Hong Kong—2.0% K. Wah International Holdings Ltd. Orient Overseas International Ltd. Power Assets Holdings Ltd. Singamas Container Holdings Ltd. Wheelock & Co. Ltd. Israel—0.7% Teva Pharmaceutical Industries Ltd. Italy—1.9% Enel SpA Gtech SpA Milano Assicurazioni SpA* Telecom Italia SpA Japan—24.7% Central Japan Railway Co. Enplas Corp. Fuji Heavy Industries Ltd. Fuji Machine Manufacturing Co. Ltd. Fuji Oil Co. Ltd. Heiwa Corp. Hitachi Capital Corp. Idemitsu Kosan Co. Ltd. ITOCHU Corp. KDDI Corp. Kyowa Exeo Corp. Marubeni Corp. Mitsui & Co. Ltd. Musashi Seimitsu Industry Co. Ltd. NEC Networks & System Integration Corp. Nippon Telegraph & Telephone Corp. SCSK Corp. Sojitz Corp. Sumitomo Corp. Sumitomo Mitsui Financial Group, Inc. Suzuken Co. Ltd. Takuma Co. Ltd. Toyo Tire & Rubber Co. Ltd. Toyota Motor Corp. Toyota Tsusho Corp. Netherlands—3.3% Aegon N.V. |The accompanying notes are an integral part of the Investment Portfolios. Investment Portfolios (UNAUDITED) | 07.31.2013 EAGLE INTERNATIONAL STOCK FUND (cont’d) COMMON STOCKS—94.0% Shares Value Netherlands—(cont'd) Delta Lloyd N.V. Royal Dutch Shell PLC, Class B Norway—1.9% DNO International ASA* Fred Olsen Energy ASA Petroleum Geo-Services ASA Yara International ASA Singapore—0.5% DBS Group Holdings Ltd. Sweden—3.6% AarhusKarlshamn AB Meda AB, Class A Skandinaviska Enskilda Banken AB, Class A Svenska Cellulosa AB, Class B Switzerland—4.0% Credit Suisse Group AG* Roche Holding AG Swiss Re AG* Total common stocks (cost $4,614,015) Total investment portfolio (cost $4,614,015) ‡94.0% Other assets in excess of liabilities 6.0% Total net assets 100.0% * Non-income producing security ‡ As of July 31, 2013, aggregate cost for federal income tax purposes was $4,614,321. Net unrealized appreciation (depreciation) on a tax-basiswas $179,573, including aggregate gross unrealized appreciation and (depreciation) of $275,485 and $(95,912), respectively.The difference between book-basis and tax-basis unrealized appreciation (depreciation) was primarily attributable to deferral of losses from wash sales. Sector allocation Sector Percent of net assets Financial 27.7% Consumer, cyclical 23.3% Consumer, non-cyclical 16.7% Communications 9.8% Industrial 6.8% Energy 4.0% Basic materials 2.6% Utilities 1.8% Technology 1.3% Industry allocation Industry Value Percent of net assets Insurance 13.5% Banks 12.7% Distribution/wholesale 8.6% Telecommunications 8.5% Pharmaceuticals 7.9% Auto manufacturers 7.4% Oil & gas 3.5% Food 2.7% Auto parts & equipment 2.6% Biotechnology 1.9% Beverages 1.9% Healthcare products 1.8% Packaging & containers 1.7% Electric 1.6% Building materials 1.6% Airlines 1.6% Forest products & paper 1.5% Home builders 1.4% Advertising 1.3% Transportation 1.2% Entertainment 1.1% Computers 0.9% Chemicals 0.9% Aerospace/defense 0.9% Real estate 0.9% Engineering & construction 0.6% Electronics 0.5% Oil & gas services 0.5% Cosmetics/personal care 0.4% Software 0.4% Home furnishings 0.4% Diversified financial services 0.3% Private equity 0.3% Leisure time 0.2% The accompanying notes are an integral part of the Investment Portfolios.|. Investment Portfolios (UNAUDITED) | 07.31.2013 EAGLE INTERNATIONAL STOCK FUND (cont’d) Industry allocation (cont'd) Industry Value Percent of net assets Iron/steel 0.2% Machinery-diversified 0.2% Gas 0.2% Miscellaneous manufacturer 0.1% Commercial services 0.1% Total investment portfolio 94.0% |The accompanying notes are an integral part of the Investment Portfolios. Investment Portfolios (UNAUDITED) | 07.31.2013 EAGLE INVESTMENT GRADE BOND FUND CORPORATE BONDS—33.4% Principal amount (in thousands) Value Banks—4.7% BB&T Corp., FRN, 1.13%, 06/15/18 Huntington Bancshares, Inc., 2.60%, 08/02/18 The Goldman Sachs Group, Inc., 6.25%, 09/01/17 Wells Fargo & Co., FRN, 0.89%, 04/23/18 Computers—2.7% Apple, Inc., FRN, 0.52%, 05/03/18 International Business Machines Corp., 0.45%, 05/06/16 Distribution/wholesale—0.9% Glencore Funding LLC, 144A,FRN, 1.43%, 05/27/16(a) Diversified financial services—2.7% American Express Co., FRN, 0.86%, 05/22/18 General Electric Capital Corp., 1.00%, 12/11/15 Electric—1.8% NextEra Energy Capital Holdings, Inc., 2.55%, 11/15/13 Xcel Energy, Inc., 0.75%, 05/09/16 Healthcare services—1.8% Laboratory Corp. of America Holdings, 2.20%, 08/23/17 WellPoint, Inc., 2.38%, 02/15/17 Housewares—0.9% Newell Rubbermaid, Inc., 2.00%, 06/15/15 Insurance—2.5% AON Corp., 3.50%, 09/30/15 Assurant, Inc., 2.50%, 03/15/18 Internet—1.4% Baidu, Inc., 3.25%, 08/06/18 Media—1.8% NBCUniversal Enterprise, Inc., 144A,FRN, 0.95%, 04/15/18(a) Mining—0.9% Goldcorp, Inc., 2.13%, 03/15/18 Oil & gas—2.7% BP Capital Markets PLC, FRN, 0.88%, 03/11/14 Petrobras Global Finance BV, 2.00%, 05/20/16 Oil & gas services—0.9% Halliburton Co., 2.00%, 08/01/18 Pharmaceuticals—4.1% AbbVie, Inc., 144A, 1.75%, 11/06/17(a) McKesson Corp., 0.95%, 12/04/15 Merck & Co., Inc., FRN, 0.63%, 05/18/18 Semiconductors—0.9% TSMC Global Ltd., 144A, 0.95%, 04/03/16(a) Software—1.8% Autodesk, Inc., 1.95%, 12/15/17 Oracle Corp., 1.20%, 10/15/17 Telecommunications—0.9% AT&T, Inc., 1.40%, 12/01/17 Total corporate bonds (cost $36,936,189) MORTGAGE- AND ASSET-BACKED SECURITIES—39.4% Asset-Backed Securities—6.6% AmeriCredit Automobile Receivables Trust, Series 2011-5, Class A3, 1.55%, 07/08/16 Ford Credit Auto Owner Trust, Series 2012-C, Class D, 2.43%, 01/15/19 Ford Credit Floorplan Master Owner Trust, Series 2012-1, Class C, FRN, 1.69%, 01/15/16 GE Equipment Transportation LLC, Series 2013-1, Class A2, 0.50%, 11/24/15 Santander Drive Auto Receivables Trust, Series 2012-1, Class C, 3.78%, 11/15/17 Sierra Timeshare Receivables Funding LLC, Series 2012-1A, Class B,144A, 3.58%,11/20/28(b) Commercial mortgage-backed obligations—1.0% Credit Suisse First Boston Mortgage Securities Corp., Series 2005-C5, Class A3, 5.10%, 08/15/38 20 LB-UBS Commercial Mortgage Trust, Series 2004-C6, Class A6, 5.02%, 08/15/29 Morgan Stanley Capital I Trust, Series 2003-T11, Class A4, 5.15%, 06/13/41 25 Covered bonds—2.8% Bank of Montreal, 144A, 2.63%, 01/25/16(a) The Bank of Nova Scotia, 144A, 2.15%, 08/03/16(a) The Toronto-Dominion Bank, 144A, 2.20%, 07/29/15(a) Federal agency mortgage-backed obligations—29.0% Fannie Mae Pool, Series 0920, Class MA, 4.00%, 12/01/31 Series 0957, Class MA, 3.00%, 01/01/22 Series 1212, Class MA, 2.50%, 10/01/22 Series 255933, 5.50%, 11/01/35 Series 3770, Class AL, 3.50%, 02/01/28 Series 8612, Class AJ, 3.00%, 03/01/27 Fannie Mae, REMIC, Series 2007-118, Class AB, 5.00%, 04/25/35 11 Series 2008-18, Class ND, 4.00%, 05/25/20 Series 2011-45, Class NG, 3.00%, 03/25/25 Series 2011-53, Class CY, 4.00%, 06/25/41 Series 2012-136, Class PD, 2.50%, 11/25/42 Series 2012-93, Class TY, 2.00%, 06/25/42 Series 2012-96, Class VA, 3.50%, 02/25/22 Freddie Mac Gold Pool, Series 15482, Class J, 4.00%, 05/01/26 Series 91366, Class C, 4.50%, 04/01/31 Freddie Mac, REMIC, Series 2628, Class AB, 4.50%, 06/15/18 81 Series 2885, Class LC, 4.50%, 04/15/34 Series 3650, Class PA, 5.00%, 01/15/40 Series 4045, Class PA, 2.00%, 12/15/41 Series 4068, Class MB, 2.00%, 02/15/42 Series 4097, Class BG, 2.00%, 12/15/41 Series 4098, Class HA, 2.00%, 05/15/41 Ginnie Mae I Pool, Series 783112, 5.50%, 09/15/22 Ginnie Mae II Pool, Series 5107, 4.00%, 07/20/26 |The accompanying notes are an integral part of the Investment Portfolios. Investment Portfolios (UNAUDITED) | 07.31.2013 EAGLE INVESTMENT GRADE BOND FUND (cont’d) MORTGAGE- AND ASSET-BACKED SECURITIES—39.4% Principal amount (in thousands) Value Federal agency mortgage-backed obligations—(cont'd) Ginnie Mae, REMIC, Series 2004-86, Class PK, 4.00%, 09/20/34 Government National Mortgage Association, Series 2010-169, Class CD, 3.00%, 12/16/25 Total asset-backed securities and mortgage-backed obligations (cost $43,919,000) U.S. TREASURIES—19.2% U.S. Treasury Notes, 0.63%, 08/31/17 1.00%, 09/30/16 1.00%, 05/31/18 1.75%, 05/15/23 Total U.S. Treasuries (cost $21,142,511) U.S. GOVERNMENT AGENCY SECURITIES—3.4% Federal Farm Credit Banks, 0.60%, 04/25/17 Private Export Funding Corp., 2.25%, 12/15/17 Total U.S. Government agency securities (cost $3,776,071) SUPRANATIONAL BANKS—0.9% International Bank for Reconstruction & Development, 2.38%, 05/26/15 Total supranational banks (cost $996,348) Total investment portfolio (cost $106,770,119) ‡96.3% Other assets in excess of liabilities3.7% Total net assets 100.0% (a) Restricted securities deemed to be liquid for purposes of compliance limitations on holdings of illiquid securities. At July 31, 2013, these securities aggregated $8,548,141 or 7.8% of the net assets of the Fund. (b) Restricted security deemed to be illiquid for purposes of compliance limitations on holdings of illiquid securities. This security was purchased on February 12, 2013 at a cost of $936,872 which was 0.7% of net assets at the time of purchase.At July 31, 2013, this security had an amortized cost of $729,187 and a market value of $724,320 which was 0.7% of the net assets of the Fund. 144A—Securities are purchased under Rule 144A of the Securities Act of 1933 or are private placements and, unless registered under the Securities Act of 1933 or exempted from registration, generally may only be sold to qualified institutional buyers. FRN—Floating rate notes reset their interest rates on a semiannual or quarterly basis. Rate shown was as of July 31, 2013. REMIC—Real estate mortgage investment conduit ‡ As of July 31, 2013, aggregate cost for federal income tax purposes was $106,770,119. Net unrealized appreciation (depreciation) on a tax-basiswas $(687,123), including aggregate gross unrealized appreciation and (depreciation) of $408,909 and $(1,096,032), respectively.The difference between book-basis and tax-basis unrealized appreciation (depreciation) was primarily attributable to deferral of losses from wash sales. Standard & Poor's bond ratings Bond rating Percent of net assets AAA 1.9% AA 57.0% A 16.9% BBB 13.1% Not rated 7.4% Moody's bond ratings Bond rating Percent of net assets Aaa 56.7% Aa 6.4% A 18.7% Baa 12.9% Not rated 1.6% The accompanying notes are an integral part of the Investment Portfolios.|. Investment Portfolios (UNAUDITED) | 07.31.2013 EAGLE MID CAP GROWTH FUND COMMON STOCKS—97.1% Shares Value Aerospace/defense—0.6% Triumph Group, Inc. Airlines—1.1% Delta Air Lines, Inc.* Apparel—3.1% Coach, Inc. Michael Kors Holdings Ltd.* Beverages—2.2% Monster Beverage Corp.* Biotechnology—3.7% ARIAD Pharmaceuticals, Inc.* Vertex Pharmaceuticals, Inc.* Building materials—1.9% Eagle Materials, Inc. Fortune Brands Home & Security, Inc. Chemicals—4.9% Axiall Corp. CF Industries Holdings, Inc. Huntsman Corp. Westlake Chemical Corp. Commercial services—3.3% Gartner, Inc.* Iron Mountain, Inc. Sotheby's Computers—4.1% Cognizant Technology Solutions Corp., Class A* Fortinet, Inc.* IHS, Inc., Class A* Distribution/wholesale—0.9% Fastenal Co. Diversified financial services—5.1% Ameriprise Financial, Inc. TD AMERITRADE Holding Corp. Electronics—0.5% Amphenol Corp., Class A Engineering & construction—1.5% Chicago Bridge & Iron Co. N.V. Entertainment—4.3% Bally Technologies, Inc.* International Game Technology SeaWorld Entertainment, Inc. Environmental control—1.7% Waste Connections, Inc. Food—1.2% The Fresh Market, Inc.* Healthcare products—3.0% Sirona Dental Systems, Inc.* The Cooper Companies, Inc. Healthcare services—1.4% Universal Health Services, Inc., Class B Home furnishings—2.3% Harman International Industries, Inc. Household products/wares—1.7% Church & Dwight Co., Inc. COMMON STOCKS—97.1% Insurance—2.7% Arch Capital Group Ltd.* Genworth Financial, Inc., Class A* Internet—3.6% Liberty Interactive Corp., Class A* LinkedIn Corp., Class A* TIBCO Software, Inc.* TripAdvisor, Inc.* Leisure time—1.8% Royal Caribbean Cruises Ltd. Lodging—2.4% Starwood Hotels & Resorts Worldwide, Inc. Wynn Resorts Ltd. Machinery-diversified—1.0% Flowserve Corp. Media—2.1% Discovery Communications, Inc., Class A* Sirius XM Radio, Inc. Miscellaneous manufacturer—4.0% Colfax Corp.* Hexcel Corp.* Pentair Ltd. Oil & gas—4.6% Cabot Oil & Gas Corp. Cimarex Energy Co. Cobalt International Energy, Inc.* Oil & gas services—1.9% Cameron International Corp.* Dresser-Rand Group, Inc.* Pharmaceuticals—6.6% AmerisourceBergen Corp. BioMarin Pharmaceutical, Inc.* Catamaran Corp.* Mylan, Inc.* Quintiles Transnational Holdings, Inc.* Real estate investment trusts (REITs)—1.6% MFA Financial, Inc. Retail—3.0% Chipotle Mexican Grill, Inc.* Sally Beauty Holdings, Inc.* Semiconductors—2.3% Altera Corp. First Solar, Inc.* Linear Technology Corp. Microchip Technology, Inc. Software—5.6% Akamai Technologies, Inc.* ANSYS, Inc.* Autodesk, Inc.* Concur Technologies, Inc.* Electronic Arts, Inc.* Telecommunications—4.5% IPG Photonics Corp. Juniper Networks, Inc.* SBA Communications Corp., Class A* |The accompanying notes are an integral part of the Investment Portfolios. Investment Portfolios (UNAUDITED) |07.31.2013 EAGLE MID CAP GROWTH FUND (cont’d) COMMON STOCKS—97.1% Shares Value Transportation—0.9% Expeditors International of Washington, Inc. Total common stocks (cost $381,537,755) Total investment portfolio (cost $381,537,755) ‡97.1% Other assets in excess of liabilities 2.9% Net assets 100.0% * Non-income producing security ‡ As of July 31, 2013, aggregate cost for federal income tax purposes was $382,421,823. Net unrealized appreciation (depreciation) on a tax-basiswas $157,227,186, including aggregate gross unrealized appreciation and (depreciation) of $160,971,376 and $(3,744,190), respectively.The difference between book-basis and tax-basis unrealized appreciation (depreciation) was primarily attributable to deferral of losses from wash sales. Sector allocation Sector Percent of net assets Consumer, non-cyclical 23.1% Consumer, cyclical 18.9% Industrial 12.1% Technology 12.0% Communications 10.2% Financial 9.4% Energy 6.5% Basic materials 4.9% The accompanying notes are an integral part of the Investment Portfolios.|. Investment Portfolios (UNAUDITED) | 07.31.2013 EAGLE MID CAP STOCK FUND COMMON STOCKS—98.3% Shares Value Aerospace/defense—0.8% B/E Aerospace, Inc.* Apparel—1.3% Hanesbrands, Inc. Auto parts & equipment—0.6% Dana Holding Corp. Banks—4.4% East West Bancorp, Inc. First Republic Bank Signature Bank* Zions Bancorporation Biotechnology—1.7% Bio-Rad Laboratories, Inc., Class A* Illumina, Inc.* Chemicals—3.0% Airgas, Inc. Rockwood Holdings, Inc. Sigma-Aldrich Corp. Commercial services—2.7% HMS Holdings Corp.* Morningstar, Inc. Quanta Services, Inc.* Computers—3.4% IHS, Inc., Class A* Jack Henry & Associates, Inc. MICROS Systems, Inc.* Riverbed Technology, Inc.* Distribution/wholesale—1.1% LKQ Corp.* Diversified financial services—3.0% Affiliated Managers Group, Inc.* IntercontinentalExchange, Inc.* Invesco Ltd. Electric—1.7% ITC Holdings Corp. NRG Energy, Inc. Electrical components & equipment—2.0% AMETEK, Inc. Energizer Holdings, Inc. Electronics—2.5% FLIR Systems, Inc. Mettler-Toledo International, Inc.* Trimble Navigation Ltd.* Engineering & construction—1.1% Jacobs Engineering Group, Inc.* Entertainment—0.6% Dolby Laboratories, Inc., Class A Environmental control—2.2% Clean Harbors, Inc.* Stericycle, Inc.* Waste Connections, Inc. Food—2.2% Flowers Foods, Inc. The Hain Celestial Group, Inc.* Hand/machine tools—0.6% Regal-Beloit Corp. COMMON STOCKS—98.3% Healthcare products—8.0% DENTSPLY International, Inc. Edwards Lifesciences Corp.* Hologic, Inc.* IDEXX Laboratories, Inc.* Masimo Corp. ResMed, Inc. Sirona Dental Systems, Inc.* Techne Corp. Varian Medical Systems, Inc.* Healthcare services—0.8% MEDNAX, Inc.* Household products/wares—2.2% Church & Dwight Co., Inc. Jarden Corp.* Insurance—3.9% Endurance Specialty Holdings Ltd. Everest Re Group Ltd. HCC Insurance Holdings, Inc. ProAssurance Corp. Internet—0.7% F5 Networks, Inc.* Iron/steel—1.1% Steel Dynamics, Inc. Leisure time—1.1% Polaris Industries, Inc. Lodging—0.9% Wyndham Worldwide Corp. Machinery-construction & mining—0.7% Joy Global, Inc. Machinery-diversified—4.0% Flowserve Corp. IDEX Corp. Roper Industries, Inc. Wabtec Corp. Miscellaneous manufacturer—1.8% AptarGroup, Inc. Donaldson Co., Inc. Oil & gas—3.5% Energy XXI Bermuda Ltd. Noble Corp. Oasis Petroleum, Inc.* SM Energy Co. Oil & gas services—4.7% Core Laboratories N.V. Dril-Quip, Inc.* Helix Energy Solutions Group, Inc.* Oil States International, Inc.* Superior Energy Services, Inc.* Packaging & containers—0.7% Berry Plastics Group, Inc.* Pharmaceuticals—2.6% Catamaran Corp.* Shire PLC, Sponsored ADR Real estate investment trusts (REITs)—1.2% Alexandria Real Estate Equities, Inc. Home Properties, Inc. |The accompanying notes are an integral part of the Investment Portfolios. Investment Portfolios (UNAUDITED) |07.31.2013 EAGLE MID CAP STOCK FUND (cont’d) COMMON STOCKS—98.3% Shares Value Retail—10.6% Ascena Retail Group, Inc.* Copart, Inc.* Dick's Sporting Goods, Inc. Dollar Tree, Inc.* Dunkin' Brands Group, Inc. MSC Industrial Direct Co., Inc., Class A Panera Bread Co., Class A* PVH Corp. Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc.* Semiconductors—2.3% Altera Corp. Microchip Technology, Inc. Semtech Corp.* Software—5.4% ANSYS, Inc.* Informatica Corp.* Nuance Communications, Inc.* Open Text Corp. Qlik Technologies, Inc.* SolarWinds, Inc.* Telecommunications—4.5% NeuStar, Inc., Class A* NICE Systems Ltd., Sponsored ADR Plantronics, Inc. tw telecom, inc.* Transportation—2.7% Expeditors International of Washington, Inc. Genesee & Wyoming, Inc., Class A* J.B. Hunt Transport Services, Inc. Total common stocks (cost $377,735,805) Total investment portfolio (cost $377,735,805) ‡98.3% Other assets in excess of liabilities 1.7% Net assets 100.0% * Non-income producing security ‡ As of July 31, 2013, aggregate cost for federal income tax purposes was $379,703,884. Net unrealized appreciation (depreciation) on a tax-basiswas $78,284,132, including aggregate gross unrealized appreciation and (depreciation) of $84,935,862 and $(6,651,730), respectively.The difference between book-basis and tax-basis unrealized appreciation (depreciation) was primarily attributable to deferral of losses from wash sales. ADR—American depository receipt Sector allocation Sector Percent of net assets Consumer, non-cyclical 20.2% Industrial 19.1% Consumer, cyclical 16.2% Financial 12.5% Technology 11.1% Energy 8.2% Communications 5.2% Basic materials 4.1% Utilities 1.7% The accompanying notes are an integral part of the Investment Portfolios.|. Investment Portfolios (UNAUDITED) | 07.31.2013 EAGLE SMALL CAP GROWTH FUND COMMON STOCKS—98.1% Shares Value Aerospace/defense—1.3% Triumph Group, Inc. Airlines—1.3% JetBlue Airways Corp.* US Airways Group, Inc.* Apparel—1.4% Steven Madden Ltd.* Auto parts & equipment—1.1% WABCO Holdings, Inc.* Banks—0.5% UMB Financial Corp. Biotechnology—7.0% Acorda Therapeutics, Inc.* Aegerion Pharmaceuticals, Inc.* ARIAD Pharmaceuticals, Inc.* Cubist Pharmaceuticals, Inc.* Seattle Genetics, Inc.* United Therapeutics Corp.* Building materials—2.4% Louisiana-Pacific Corp.* Texas Industries, Inc.* USG Corp.* Chemicals—2.4% Chemtura Corp.* Huntsman Corp. Quaker Chemical Corp. Coal—0.5% Walter Energy, Inc. Commercial services—6.2% EVERTEC, Inc.* HMS Holdings Corp.* LifeLock, Inc.* Monster Worldwide, Inc.* Parexel International Corp.* Sotheby's Team Health Holdings, Inc.* Computers—2.1% Fortinet, Inc.* Fusion-io, Inc.* Distribution/wholesale—0.8% MWI Veterinary Supply, Inc.* Diversified financial services—1.9% Artisan Partners Asset Management, Inc.* Stifel Financial Corp.* Electrical components & equipment—0.5% Acuity Brands, Inc. Electronics—1.1% Coherent, Inc. Entertainment—4.7% Bally Technologies, Inc.* Pinnacle Entertainment, Inc.* SeaWorld Entertainment, Inc. SHFL entertainment, Inc.* Environmental control—1.8% Waste Connections, Inc. Food—4.2% Pinnacle Foods, Inc. The Fresh Market, Inc.* The Hain Celestial Group, Inc.* The WhiteWave Foods Co., Class A* United Natural Foods, Inc.* Healthcare products—5.5% Align Technology, Inc.* Cyberonics, Inc.* Sirona Dental Systems, Inc.* Thoratec Corp.* Home furnishings—0.6% Universal Electronics, Inc.* Household products/wares—0.6% Tumi Holdings, Inc.* Insurance—1.4% Enstar Group Ltd.* ProAssurance Corp. Internet—5.2% BroadSoft, Inc.* OpenTable, Inc.* Sourcefire, Inc.* TIBCO Software, Inc.* Web.com Group, Inc.* Zillow, Inc., Class A* Machinery-construction & mining—1.0% Terex Corp.* Machinery-diversified—2.1% Chart Industries, Inc.* Cognex Corp. Metal fabricate/hardware—0.9% RTI International Metals, Inc.* Miscellaneous manufacturer—3.0% Colfax Corp.* Hexcel Corp.* Oil & gas—3.1% Gulfport Energy Corp.* Oasis Petroleum, Inc.* Pacific Drilling S.A.* Oil & gas services—1.8% Geospace Technologies Corp.* Thermon Group Holdings, Inc.* Pharmaceuticals—3.5% Isis Pharmaceuticals, Inc.* Salix Pharmaceuticals Ltd.* ViroPharma, Inc.* Real estate investment trusts (REITs)—3.0% Glimcher Realty Trust The Geo Group, Inc. Two Harbors Investment Corp. Retail—7.5% BJ's Restaurants, Inc.* Buffalo Wild Wings, Inc.* Cash America International, Inc. Del Frisco's Restaurant Group, Inc.* Domino's Pizza, Inc. Genesco, Inc.* The Pantry, Inc.* Vitamin Shoppe, Inc.* |The accompanying notes are an integral part of the Investment Portfolios. Investment Portfolios (UNAUDITED) | 07.31.2013 EAGLE SMALL CAP GROWTH FUND (cont’d) COMMON STOCKS—98.1% Shares Value Semiconductors—2.9% Cavium, Inc.* Teradyne, Inc.* Veeco Instruments, Inc.* Software—10.5% ANSYS, Inc.* Concur Technologies, Inc.* Cornerstone OnDemand, Inc.* MedAssets, Inc.* Medidata Solutions, Inc.* PTC, Inc.* Qlik Technologies, Inc.* The Ultimate Software Group, Inc.* Telecommunications—3.4% EZchip Semiconductor Ltd.* Finisar Corp.* IPG Photonics Corp. NICE Systems Ltd., Sponsored ADR Transportation—0.9% Atlas Air Worldwide Holdings, Inc.* Landstar System, Inc. Total common stocks (cost $2,711,578,404) Total investment portfolio (cost $2,711,578,404) ‡98.1% Other assets in excess of liabilities 1.9% Net assets 100.0% * Non-income producing security ‡ As of July 31, 2013, aggregate cost for federal income tax purposes was $2,729,101,966. Net unrealized appreciation (depreciation) on a tax-basiswas $980,841,520, including aggregate gross unrealized appreciation and (depreciation) of $1,054,698,422 and $(73,856,902), respectively.The difference between book-basis and tax-basis unrealized appreciation (depreciation) was primarily attributable to deferral of losses from wash sales. ADR—American depository receipt Sector allocation Sector Percent of net assets Consumer, non-cyclical 27.0% Consumer, cyclical 17.4% Technology 15.5% Industrial 15.0% Communications 8.6% Financial 6.8% Energy 5.4% Basic materials 2.4% The accompanying notes are an integral part of the Investment Portfolios.|. Investment Portfolios (UNAUDITED) | 07.31.2013 EAGLE SMALL CAP STOCK FUND COMMON STOCKS—91.6% Shares Value Aerospace/defense—2.1% Esterline Technologies Corp.* HEICO Corp. Apparel—3.6% Iconix Brand Group, Inc.* Steven Madden Ltd.* Wolverine World Wide, Inc. Auto parts & equipment—1.4% Dana Holding Corp. Banks—4.2% City National Corp. East West Bancorp, Inc. First Midwest Bancorp, Inc. Prosperity Bancshares, Inc. SVB Financial Group* Biotechnology—1.0% Bio-Rad Laboratories, Inc., Class A* Chemicals—3.8% Balchem Corp. NewMarket Corp. Rockwood Holdings, Inc. Sensient Technologies Corp. Commercial services—4.4% Healthcare Services Group, Inc. HMS Holdings Corp.* Monro Muffler Brake, Inc. Morningstar, Inc. Ritchie Bros Auctioneers, Inc. Computers—3.2% j2 Global, Inc. Jack Henry & Associates, Inc. MICROS Systems, Inc.* Vocera Communications, Inc.* Diversified financial services—3.6% Evercore Partners, Inc., Class A Portfolio Recovery Associates, Inc.* Stifel Financial Corp.* Electric—1.0% ALLETE, Inc. Electronics—1.7% II-VI, Inc.* Rofin-Sinar Technologies, Inc.* Engineering & construction—0.7% Mistras Group, Inc.* Entertainment—0.6% Penn National Gaming, Inc.* Food—2.1% The Hain Celestial Group, Inc.* TreeHouse Foods, Inc.* Hand/machine tools—0.6% Regal-Beloit Corp. Healthcare products—9.5% Align Technology, Inc.* Cyberonics, Inc.* Haemonetics Corp.* ICU Medical, Inc.* Integra LifeSciences Holdings Corp.* Luminex Corp.* Masimo Corp. Sirona Dental Systems, Inc.* Techne Corp. Volcano Corp.* West Pharmaceutical Services, Inc. Healthcare services—0.8% ICON PLC* Housewares—0.7% The Toro Co. Insurance—3.2% Endurance Specialty Holdings Ltd. HCC Insurance Holdings, Inc. ProAssurance Corp. Internet—2.6% Constant Contact, Inc.* Sourcefire, Inc.* ValueClick, Inc.* Iron/steel—0.9% Steel Dynamics, Inc. Machinery-diversified—2.7% Cognex Corp. IDEX Corp. The Middleby Corp.* Metal fabricate/hardware—1.0% RBC Bearings, Inc.* Miscellaneous manufacturer—2.8% Actuant Corp., Class A AptarGroup, Inc. CLARCOR, Inc. Oil & gas—2.1% Carrizo Oil & Gas, Inc.* Energy XXI Bermuda Ltd. Oil & gas services—3.4% Dril-Quip, Inc.* Helix Energy Solutions Group, Inc.* Key Energy Services, Inc.* Superior Energy Services, Inc.* Packaging & containers—0.7% Berry Plastics Group, Inc.* Pharmaceuticals—0.8% Akorn, Inc.* Real estate investment trusts (REITs)—2.2% BioMed Realty Trust, Inc. Corporate Office Properties Trust Home Properties, Inc. Retail—8.6% Ascena Retail Group, Inc.* Buffalo Wild Wings, Inc.* Casey's General Stores, Inc. Copart, Inc.* Express, Inc.* MSC Industrial Direct Co., Inc., Class A Texas Roadhouse, Inc. The Men's Wearhouse, Inc. Vitamin Shoppe, Inc.* Semiconductors—3.6% Hittite Microwave Corp.* |The accompanying notes are an integral part of the Investment Portfolios. Investment Portfolios (UNAUDITED) | 07.31.2013 EAGLE SMALL CAP STOCK FUND (cont’d) COMMON STOCKS—91.6% Shares Value Semiconductors—(cont'd) Power Integrations, Inc. Semtech Corp.* Software—4.0% CommVault Systems, Inc.* Open Text Corp. Progress Software Corp.* Qlik Technologies, Inc.* Telecommunications—4.9% NeuStar, Inc., Class A* NICE Systems Ltd., Sponsored ADR Plantronics, Inc. Transportation—3.1% Genesee & Wyoming, Inc., Class A* Heartland Express, Inc. Hub Group, Inc., Class A* Landstar System, Inc. Total common stocks (cost $12,081,642) HOLDING COMPANIES—0.9% Holding companies-diversified—0.9% National Bank Holdings Corp., Class A Total Holding companies (cost $132,212) Total investment portfolio (cost $12,213,854) ‡92.5% Other assets in excess of liabilities 7.5% Net assets 100.0% * Non-income producing security ‡ As of July 31, 2013, aggregate cost for federal income tax purposes was $12,215,398. Net unrealized appreciation (depreciation) on a tax-basiswas $1,141,775, including aggregate gross unrealized appreciation and (depreciation) of $1,330,724 and $(188,949), respectively.The difference between book-basis and tax-basis unrealized appreciation (depreciation) was primarily attributable to deferral of losses from wash sales. ADR—American depository receipt Sector allocation Sector Percent of net assets Consumer, non-cyclical 18.6% Industrial 15.4% Consumer, cyclical 14.9% Financial 13.2% Technology 10.8% Communications 7.5% Energy 5.5% Basic materials 4.7% Utilities 1.0% Diversified 0.9% The accompanying notes are an integral part of the Investment Portfolios.|. Investment Portfolios (UNAUDITED) | 07.31.2013 EAGLE SMALLER COMPANY FUND COMMON STOCKS—95.6% Shares Value Aerospace/defense—2.3% HEICO Corp., Class A Orbital Sciences Corp.* Apparel—0.9% Carter's, Inc. Banks—8.4% BankUnited, Inc. Cardinal Financial Corp. First Financial Bancorp Fulton Financial Corp. OFG Bancorp PrivateBancorp, Inc. Signature Bank* Sterling Financial Corp. Texas Capital Bancshares, Inc.* Biotechnology—3.0% Charles River Laboratories International, Inc.* Cubist Pharmaceuticals, Inc.* Chemicals—2.2% Albemarle Corp. Kraton Performance Polymers, Inc.* Tronox Ltd., Class A Coal—0.3% Alpha Natural Resources, Inc.* Arch Coal, Inc. Commercial services—9.3% Chemed Corp. Cross Country Healthcare, Inc.* Euronet Worldwide, Inc.* FTI Consulting, Inc.* Gartner, Inc.* Matthews International Corp., Class A On Assignment, Inc.* Parexel International Corp.* Computers—3.4% Electronics for Imaging, Inc.* NCR Corp.* Distribution/wholesale—1.1% Ingram Micro, Inc., Class A* Diversified financial services—5.4% AerCap Holdings N.V.* Cohen & Steers, Inc. Investment Technology Group, Inc.* MarketAxess Holdings, Inc. Nationstar Mortgage Holdings, Inc.* The NASDAQ OMX Group, Inc. Electric—1.8% ALLETE, Inc. Electrical components & equipment—1.3% Belden, Inc. Electronics—2.5% FLIR Systems, Inc. Itron, Inc.* Rogers Corp.* Engineering & construction—3.3% Dycom Industries, Inc.* URS Corp. COMMON STOCKS—95.6% Food—0.6% Hillshire Brands Co. Gas—1.7% AGL Resources, Inc. Healthcare products—1.4% Merit Medical Systems, Inc.* Healthcare services—3.0% AmSurg Corp.* MEDNAX, Inc.* Household products/wares—1.9% Jarden Corp.* Prestige Brands Holdings, Inc.* Insurance—5.1% Allied World Assurance Co. Holdings AG American Equity Investment Life Holding Co. Assured Guaranty Ltd. Platinum Underwriters Holdings Ltd. Tower Group International Ltd. Internet—3.7% 1-800-Flowers.com, Inc., Class A* Dealertrack Technologies, Inc.* Equinix, Inc.* Liquidity Services, Inc.* Machinery-diversified—2.7% AGCO Corp. Altra Holdings, Inc. IDEX Corp. Media—0.8% John Wiley & Sons, Inc., Class A Mining—0.8% AuRico Gold, Inc. IAMGOLD Corp. Miscellaneous manufacturer—3.9% AptarGroup, Inc. AZZ, Inc. Barnes Group, Inc. Harsco Corp. Oil & gas—2.7% Comstock Resources, Inc. Range Resources Corp. Rosetta Resources, Inc.* Oil & gas services—3.9% Dresser-Rand Group, Inc.* Oceaneering International, Inc. Packaging & containers—0.5% Silgan Holdings, Inc. Pharmaceuticals—1.7% Herbalife Ltd. Real estate investment trusts (REITs)—1.8% BioMed Realty Trust, Inc. Campus Crest Communities, Inc. Government Properties Income Trust Select Income REIT Retail—3.0% AFC Enterprises, Inc.* Nu Skin Enterprises, Inc., Class A RadioShack Corp.* |The accompanying notes are an integral part of the Investment Portfolios. Investment Portfolios (UNAUDITED) | 07.31.2013 EAGLE SMALLER COMPANY FUND (cont’d) COMMON STOCKS—95.6% Shares Value Retail—(cont'd) Stage Stores, Inc. Savings & loans—1.3% Beneficial Mutual Bancorp, Inc.* Berkshire Hills Bancorp, Inc. Semiconductors—2.1% Emulex Corp.* Intersil Corp., Class A Rovi Corp.* Software—4.5% ACI Worldwide, Inc.* Aspen Technology, Inc.* Avid Technology, Inc.* Bottomline Technologies de, Inc.* Digital River, Inc.* Telecommunications—2.5% Cbeyond, Inc.* DigitalGlobe, Inc.* NeuStar, Inc., Class A* Transportation—0.8% Genesee & Wyoming, Inc., Class A* Total common stocks (cost $74,168,956) HOLDING COMPANIES—1.4% Holding companies-diversified—1.4% National Bank Holdings Corp., Class A Total Holding companies (cost $1,592,091) INVESTMENT COMPANIES—0.5% Solar Capital Ltd. Total investment companies (cost $628,721) Total investment portfolio (cost $76,389,768) ‡97.5% Other assets in excess of liabilities 2.5% Net assets 100.0% * Non-income producing security ‡ As of July 31, 2013, aggregate cost for federal income tax purposes was $76,508,435. Net unrealized appreciation (depreciation) on a tax-basiswas $43,691,787, including aggregate gross unrealized appreciation and (depreciation) of $46,822,689 and $(3,130,902), respectively.The difference between book-basis and tax-basis unrealized appreciation (depreciation) was primarily attributable to deferral of losses from wash sales. Sector allocation Sector Percent of net assets Financial 22.5% Consumer, non-cyclical 20.9% Industrial 17.3% Technology 10.0% Communications 7.0% Energy 6.9% Consumer, cyclical 5.0% Utilities 3.5% Basic materials 3.0% Diversified 1.4% The accompanying notes are an integral part of the Investment Portfolios.|. Notes to Investment Portfolios (UNAUDITED) | 07.31.2013 NOTE 1 | Organization and investment objective | The Eagle Series Trust (the “Trust”) is organized as a separate Massachusetts business trust. The Trust offers shares in the following series (each a “Fund” and collectively the “Funds”) and are advised by Eagle Asset Management, Inc. (“Eagle” or “Manager”). Each Fund is registered under the Investment Company Act of 1940, as amended, as diversified, open-end management investment companies. The Eagle Family of Funds consists of the Eagle Capital Appreciation Fund, Eagle Growth & Income Fund and the Eagle Series Trust (each a “Trust” and collectively the “Trusts”). Members of the Board of Trustees (“Board”) for the Trusts may serve as Trustees for one or more of the Trusts. The Eagle Series Trust currently offers shares in seven series: ● The Eagle International Stock Fund (“International Stock Fund”) seeks capital appreciation, ● The Eagle Investment Grade Bond Fund (“Investment Grade Bond Fund”) seeks current income and preservation of capital, ● The Eagle Mid Cap Growth Fund (“Mid Cap Growth Fund”) seeks long-term capital appreciation, ● The Eagle Mid Cap Stock Fund (“Mid Cap Stock Fund”) seeks long-term capital appreciation, ● The Eagle Small Cap Growth Fund (“Small Cap Growth Fund”) seeks long-term capital appreciation, ● The Eagle Small Cap Stock Fund (“Small Cap Stock Fund”) seeks capital appreciation, and ● The Eagle Smaller Company Fund (“Smaller Company Fund”) seeks capital growth. The Eagle Series Trust also includes the Eagle Tax-Exempt Bond Fund which is not currently offered for sale. Class offerings | Each Fund is authorized and currently offers Class A, Class C, Class I, Class R-3 and Class R-5 shares to qualified buyers. The International Stock Fund, the Mid Cap Growth Fund, the Mid Cap Stock Fund, the Small Cap Growth Fund, the Small Cap Stock Fund and the Smaller Company Fund are authorized and currently offer Class R-6 shares to qualified buyers. ● For all Funds except the Investment Grade Bond Fund, Class A shares are sold at a maximum front-end sales charge of 4.75%. For the Investment Grade Bond Fund, Class A shares are sold at a maximum front-end sales charge of 3.75%. Class A share investments greater than $1 million, which are not sold subject to a sales charge, may be subject to a contingent deferred sales charge (“CDSC”) of up to 1% of the lower of net asset value (“NAV”) or purchase price if redeemed within 18 months of purchase. ● Class C shares are sold subject to a CDSC of 1% of the lower of NAV or purchase price if redeemed within one year of purchase. ● Class I, Class R-3, Class R-5, and Class R-6 shares are each sold without a front-end sales charge or a CDSC to qualified buyers. NOTE 2 | Significant accounting policies Use of estimates | The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures. Actual results could differ from those estimates and those differences could be material. Valuation of securities | The price of each Fund’s shares is based on the NAV per share of each class of a Fund. The Funds determine the NAV of their shares on each day the New York Stock Exchange (“NYSE”) is open for business, as of the close of the regular trading session (typically 4:00 p.m. Eastern Time) (“NYSE Close”), or earlier NYSE closing time that day. If the NYSE or other securities exchange modifies the published closing price of securities traded on that exchange after the NAV is calculated, the Manager is not required to recalculate the NAV. Generally, the Funds value portfolio securities for which market quotations are readily available at market value; however, a Fund may adjust the market quotation price to reflect events that occur between the close of those markets and the time of the Fund’s determination of the NAV. A market quotation may be considered unreliable or unavailable for various reasons, such as: ● The quotation may be stale; ● The quotation is not actively traded; ● Trading on the security halted before the close of the trading market; ● Security is newly issued; ● Issuer-specific events occurred after the security halted trading; or ● Because of the passage of time between the close of the market on which the security trades and the close of the NYSE. Issuer-specific events may cause the last market quotation to be unreliable. Such events may include: ● A merger or insolvency; Notes to Investment Portfolios (UNAUDITED) | 07.31.2013 ● Events which affect a geographical area or an industry segment, such as political events or natural disasters; or ● Market events, such as a significant movement in the U.S. markets. Both the latest transaction prices and adjustments are furnished by independent pricing services subject to supervision by the Board. The Funds value all other securities and assets for which market quotations are unavailable or unreliable at their fair value in good faith using Pricing and Valuation Procedures (“Procedures”) approved by the Board. A Fund may fair value small-cap securities, for example, that are thinly traded or illiquid. Fair value is the amount that the owner might reasonably expect to receive for the security upon its current sale. Fair value requires consideration of all appropriate factors, including indications of fair value available from pricing services. A fair value price is an estimated price and may vary from the prices used by other mutual funds to calculate their NAV. Pursuant to the Procedures, the Board has delegated the day-to-day responsibility for applying and administering the Procedures to a valuation committee comprised of certain officers of the Trusts and other employees of the Manager (“Valuation Committee”). The composition of this Valuation Committee may change from time to time. The Valuation Committee follows fair valuation guidelines as set forth in the Procedures to make fair value determinations on all securities and assets for which market quotations are unavailable or unreliable. For portfolio securities fair valued by the Valuation Committee, Eagle checks fair value prices by comparing the fair value of the security with values that are available from other sources (if any). Eagle compares the fair value of the security to the next-day opening price or next actual sale price, when applicable. Eagle documents and reports to the Valuation Committee such comparisons when they are made. The Valuation Committee reports such comparisons to the Board at their regularly scheduled meetings. The Board retains the responsibility for periodic review and consideration of the appropriateness of any fair value pricing methodology established or implemented for a Fund. Fair value pricing methods, Procedures and pricing services can change from time to time as approved by the Board, and may occur as a result of lookback testing results or changes in industry best practices. There can be no assurance, however, that a fair value price used by a Fund on any given day will more accurately reflect the market value of a security than the market price of such security on that day, as fair valuation determinations may involve subjective judgments made by the Valuation Committee. Fair value pricing may deter shareholders from trading the Fund shares on a frequent basis in an attempt to take advantage of arbitrage opportunities resulting from potentially stale prices of portfolio holdings. However, it cannot eliminate the possibility of frequent trading. Specific types of securities are valued as follows: ● Domestic exchange-traded equity securities | Market quotations are generally available and reliable for domestic exchange-traded equity securities. If the prices provided by the pricing service and independent quoted prices are unreliable, the Valuation Committee will fair value the security using the Procedures. ● Foreign equity securities | If market quotations are available and reliable for foreign exchange-traded equity securities, the securities will be valued at the market quotations. Because trading hours for certain foreign securities end before the NYSE Close, closing market quotations may become unreliable. Consequently, fair valuation of portfolio securities may occur on a daily basis. A Fund may fair value a security if certain events occur between the time trading ends on a particular security and the Fund’s NAV calculation. A Fund may also fair value a particular security if the events are significant and make the closing price unreliable. If an issuer-specific event has occurred that Eagle determines, in its judgment, is likely to have affected the closing price of a foreign security, the affected Fund will price the security at fair value. Eagle also utilizes a screening process from a pricing vendor to indicate the degree of certainty, based on historical data, that the closing price in the principal market where a foreign security trades is not the current market value as of the NYSE Close. Securities and other assets quoted in foreign currencies are valued in U.S. dollars based on exchange rates provided by a pricing service. The pricing vendor, pricing methodology or degree of certainty may change from time to time. Securities primarily traded on foreign markets may trade on days that are not business days of the Funds. Because the NAV of a Fund’s shares is determined only on business days of the Fund, the value of the portfolio securities of a Fund that invests in foreign securities may change on days when shareholders would not be able to purchase or redeem shares of the Fund. ● Fixed income securities | Government bonds, corporate bonds, asset-backed bonds, municipal bonds and convertible securities, including high yield or junk bonds, normally are valued on the basis of prices provided by independent pricing services. Prices provided by the pricing services may be determined without exclusive reliance on quoted prices, and may reflect appropriate factors such as institution-size trading in similar groups of securities, developments related to special securities, dividend rate, maturity and other market data. If the prices provided by the pricing service and independent quoted prices are unreliable, the Valuation Committee will fair value the security using the Procedures. ● Short-term securities | The amortized cost method of security valuation is used by the Funds (as set forth in Rule 2a-7 under the Investment Company Act of 1940, as amended) for short-term investments (investments that have a maturity date of 60 days or less). The amortized cost of an instrument is determined by valuing it at cost as of the time of purchase and thereafter accreting/ amortizing any purchase discount/premium at a constant Notes to Investment Portfolios (UNAUDITED) | 07.31.2013 rate until maturity. Amortized cost approximates fair value. ● Investment Companies| Investments in other investment companies are valued at their reported NAV. In addition, investments in exchange traded funds are valued on the basis of market quotations, if available. If the prices provided by the pricing service and independent quoted prices are unreliable, the Valuation Committee will fair value the security using the Procedures. Fair value measurements| Each Fund utilizes a three-level hierarchy of inputs to establish a classification of fair value measurements. The three levels are defined below: Level 1—Valuations based on unadjusted quoted prices for identical securities in active markets; Level 2—Valuations based on inputs other than quoted prices that are observable, either directly or indirectly, including inputs in markets that are not considered active; and Level 3—Valuations based on inputs that are unobservable and significant to the fair value measurement, and may include the Valuation Committee’s own assumptions on determining fair value of investments. Inputs that are used in determining fair value of an investment may include price information, credit data, volatility statistics, and other factors. These inputs can be either observable or unobservable. The availability of observable inputs can vary between investments, and is affected by various factors such as the type of investment, and the volume and/or level of activity for that investment or similar investments in the marketplace. The inputs will be considered by the Valuation Committee, along with any other relevant factors in the calculation of an investment’s fair value. A Fund uses prices and inputs that are current as of the valuation date, which may include periods of market dislocations. During these periods, the availability of prices and inputs may be reduced for many investments. This condition could cause an investment to be reclassified between the various levels within the hierarchy. Investments falling into the Level 3 category are primarily supported by quoted prices from brokers and dealers participating in the market for those investments. However, these may be classified as Level 3 investments due to lack of market transparency and corroboration to support these quoted prices. Additionally, valuation models may be used as the pricing source for any remaining investments classified as Level 3. These models may rely on one or more significant unobservable inputs and/or significant assumptions by the Valuation Committee. Inputs used in valuations may include, but are not limited to, financial statement analysis, capital account balances, discount rates and estimated cash flows, and comparable company data. The following is a summary of the inputs used to value each Fund’s investments as of July 31, 2013. Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Total International Stock Fund Foreign common stocks Advertising $
